UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE SIX-MONTH PERIODS ENDED JUNE 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of June 30 , 2014 and 2013 , the related consolidated statements of comprehensive income for the three-month and six-month periods ended June 30, 2014 and 2013 and consolidated statements of changes in equity and cash flows for the six month periods ended June 30, 2014 and 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$4,477 million and NT$4,537 million, which represented 1.47% and 1.50% of the total consolidated assets as of June 30 , 2014 and 2013, respectively, the related shares of investment income from the associates and joint ventures amounted to NT$28 million, NT$(11) million, NT$44 million and NT$6 million, which represented 0.72%, (0.64)%, 0.86% and 0.06% of the consolidated income from continuing operations before income tax for the three-month and six-month periods ended June 30, 2014 and 2013, respectively, and the related shares of other comprehensive income from the associates and joint ventures amounted to NT$428 million, NT$583 million, NT$697 million and NT$602 million, which represented 12.48%, 27.92%, 8.04% and 5.99% of the consolidated total comprehensive income, for the three-month and six-month periods ended June 30, 2014 and 2013, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed by Financial Supervisory Commission of the Republic of China. ERNST & YOUNG Taiwan Republic of China July 30, 2014 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2014, December 31, 2013 and June 30, 2013 (June 30, 2014 and 2013 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes June 30, 2014 December 31, 2013 June 30, 2013 Current assets Cash and cash equivalents 6(1) $ 49,634,263 $ 50,830,678 $ 50,646,422 Financial assets at fair value through profit 6(2), 12(7) 879,894 633,264 639,199 or loss, current Available-for-sale financial assets, current 6(5), 12(7) 2,729,361 2,134,379 2,781,340 Notes receivable 86,353 194,939 116,936 Accounts receivable, net 6(3) 21,464,004 16,624,352 19,240,468 Accounts receivable-related parties, net 7 66,033 2,854 21,222 Other receivables 739,169 725,083 854,168 Current tax assets 31,127 54,626 54,811 Inventories, net 6(4) 13,843,940 13,993,259 14,330,246 Prepayments 2,326,771 1,604,349 1,983,221 Other current assets 6,572,944 1,998,441 2,231,497 Total current assets 98,373,859 88,796,224 92,899,530 Non-current assets Financial assets at fair value through profit 6(2), 12(7) 103,086 60,441 89,539 or loss, noncurrent Available-for-sale financial assets, noncurrent 6(5), 12(7) 22,336,669 19,556,141 19,931,665 Financial assets measured at cost, noncurrent 6(6) 3,739,459 4,085,292 3,695,290 Investments accounted for under the equity method 6(7) 9,184,605 8,441,836 9,076,276 Property, plant and equipment 6(8), 8 157,001,865 162,352,900 164,824,668 Intangible assets 6(9) 4,648,904 4,739,647 4,724,729 Deferred tax assets 2,502,928 2,692,223 2,999,045 Prepayment for equipments 1,231,627 409,860 434,069 Refundable deposits 8 1,215,363 1,289,975 1,327,395 Prepayment for investments - - 5,000 Other assets-others 3,460,066 3,478,290 3,084,667 Total non-current assets 205,424,572 207,106,605 210,192,343 Total assets $ 303,798,431 $ 295,902,829 $ 303,091,873 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2014, December 31, 2013 and June 30, 2013 (June 30, 2014 and 2013 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes June 30, 2014 December 31, 2013 June 30, 2013 Current liabilities Short-term loans 6(10) $ 7,953,800 $ 4,643,573 $ 4,591,402 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) 3,805 1,928 277,264 Notes and accounts payable 6,852,560 7,414,188 7,173,987 Other payables 6(15) 17,827,089 11,052,981 12,379,297 Payables on equipment 7,193,457 6,700,743 7,587,887 Dividends payable 6(15) 125,063 - 5,061,310 Current tax liabilities 978,346 961,169 683,505 Current portion of long-term liabilities 6(12), 6(13) 7,798,397 16,545,226 18,916,556 Other current liabilities 946,934 884,162 945,095 Total current liabilities 49,679,451 48,203,970 57,616,303 Non-current liabilities Bonds payable 6(12) 24,975,764 19,979,354 19,977,568 Long-term loans 6(13), 8 6,946,691 8,435,851 8,560,011 Deferred tax liabilities 2,713,407 2,517,144 2,319,644 Accrued pension liabilities 3,809,028 3,797,785 4,246,906 Guarantee deposits 365,925 321,856 257,311 Other liabilities-others 195,424 205,693 210,149 Total non-current liabilities 39,006,239 35,257,683 35,571,589 Total liabilities 88,685,690 83,461,653 93,187,892 Equity attributable to the parent company Capital 6(15), 6(16) Common stock 127,063,143 126,920,817 126,541,173 Capital collected in advance - 25,682 - Additional paid-in capital 6(12), 6(15), 6(16) Premiums 37,079,810 43,156,776 43,030,806 Treasury stock transactions 1,230,880 1,216,920 1,189,157 The differences between the fair value of the consideration paid or received from acquiring or 348,342 255,758 251,332 disposing subsidiaries and the carrying amounts of the subsidiaries Share of changes in net assets of associates and joint ventures accounted for using equity method 82,278 24,550 12,568 Employee stock options 219,233 266,314 376,756 Stock options - 406,136 482,851 Others 440,932 - - Retained earnings 6(15) Legal reserve 6,511,844 5,248,824 5,248,824 Unappropriated earnings 30,350,043 27,189,160 22,584,807 Other components of equity Exchange differences on translation of foreign operations (5,247,278) (5,271,199) (3,620,423) Unrealized gains or losses on available-for-sale financial assets 15,257,688 11,046,696 11,506,165 Treasury stock 6(15) (2,365,246) (2,365,246) (2,365,246) Total equity attributable to the parent company 210,971,669 208,121,188 205,238,770 Non-controlling interests 6(15) 4,141,072 4,319,988 4,665,211 　 　 Total equity 215,112,741 212,441,176 209,903,981 Total liabilities and equity $ 303,798,431 $ 295,902,829 $ 303,091,873 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month and six-month periods ended June 30, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended June 30, For the six-month periods ended June 30, Notes 2014 2013 2014 2013 Operating revenues 7, 14 Sales revenues $ 35,120,293 $ 31,115,299 $ 65,948,569 $ 57,933,110 Less: Sales returns and discounts (78,987) (153,183) (160,544) (159,765) Net sales 35,041,306 30,962,116 65,788,025 57,773,345 Other operating revenues 828,045 942,588 1,774,911 1,912,775 Net operating revenues 35,869,351 31,904,704 67,562,936 59,686,120 Operating costs 6(4), 6(14), 6(16), 6(17), 14 Costs of goods sold (27,008,369) (25,107,493) (52,063,266) (47,880,185) Other operating costs (654,172) (619,901) (1,391,482) (1,137,118) Operating costs (27,662,541) (25,727,394) (53,454,748) (49,017,303) Gross profit 8,206,810 6,177,310 14,108,188 10,668,817 Realized sales profit (loss) 289 - 289 - 　　 Gross profit-net 8,207,099 6,177,310 14,108,477 10,668,817 Operating expenses 6(14), 6(16) 6(17), 7, 14 Sales and marketing expenses (1,097,156) (800,224) (1,930,734) (1,562,983) General and administrative expenses (857,004) (966,244) (1,704,770) (1,984,984) Research and development expenses (3,325,778) (3,250,245) (6,660,630) (5,646,156) Subtotal (5,279,938) (5,016,713) (10,296,134) (9,194,123) Net other operating income and expenses 6(18) (10,404) (11,128) 45,053 (31,232) Operating income 2,916,757 1,149,469 3,857,396 1,443,462 Non-operating income and expenses Other income 6(19) 229,596 136,524 355,202 191,388 Other gains and losses 6(19), 6(24), 14 882,054 541,785 1,275,817 539,145 Finance costs 6(19) (302,353) (179,632) (457,501) (341,976) Share of profit or loss of associates and joint ventures 6(7), 14 131,629 129,633 96,248 311,010 Bargain purchase gain 6(23) - 13,043 - 7,153,529 Exchange gain, net - - 18,484 26,311 Exchange loss, net (3,620) (10,648) - - Subtotal 937,306 630,705 1,288,250 7,879,407 Income from continuing operations before income tax 3,854,063 1,780,174 5,145,646 9,322,869 Income tax expense 6(21), 14 (528,337) (42,001) (709,113) (1,171,002) Net income 3,325,726 1,738,173 4,436,533 8,151,867 Other comprehensive income (loss) 6(20) Exchange differences on translation of foreign operations (1,465,584) 368,503 (21,502) 1,790,075 Unrealized gain (loss) on available-for-sale financial assets 1,144,416 (616,743) 3,553,893 (661,321) Share of other comprehensive income of associates and joint ventures 352,467 589,048 703,151 759,154 Income tax related to components of other comprehensive income 6(21) 71,646 9,369 (2,317) 4,332 Total other comprehensive income (loss), net of tax 102,945 350,177 4,233,225 1,892,240 Total comprehensive income (loss) $ 3,428,671 $ 2,088,350 $ 8,669,758 $ 10,044,107 Net income attributable to: Stockholders of the parent $ 3,482,421 $ 1,812,000 $ 4,662,119 $ 8,404,705 Non-controlling interests (156,695) (73,827) (225,586) (252,838) $ 3,325,726 $ 1,738,173 $ 4,436,533 $ 8,151,867 Comprehensive income (loss) attributable to: Stockholders of the parent $ 3,636,320 $ 2,160,161 $ 8,897,032 $ 10,279,012 Non-controlling interests (207,649) (71,811) (227,274) (234,905) $ 3,428,671 $ 2,088,350 $ 8,669,758 $ 10,044,107 Earnings per share (NTD) 6(22) Earnings per share-basic $ 0.28 $ 0.15 $ 0.37 $ 0.67 Earnings per share-diluted $ 0.28 $ 0.14 $ 0.37 $ 0.63 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the six-month periods ended June 30, 2014 and 2013 (Expressed in Thousands of New Taiwan Dollars) Capital Retained Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Notes Common Stock Collected in Advance Additional
